DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 27 December 2018.
Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: the first beam 200; snap-fit connector or receptacle 640 and open end 614 in Figs. 6A-6C; locking member 550, locking tab 552, and aperture 554 in Fig. 5; and first direction 771 and locking members 750 in Figs. 7A-7B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because it includes implied phrases, “The present disclosure relates generally to…” in line 1 and “The present disclosure relates more particularly to…” in line 2, which should be avoided. See MPEP § 608.01(b). Correction is required.  

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0040, “a locking tab 450” in line 3 should read --a locking member 540--.
In Paragraph 0042, “Catch 480” in line 3 should read --Catch 460--.
In Paragraph 0043, “catch 180 includes a soft edge 182 facing an open end 156 of aperture 154 and a sharp edge 184” in lines 3-4 should read --catch 460 includes a soft edge 462 facing an open end 456 of aperture 454 and a sharp edge 464--.
In Paragraph 0058, “aperture 456” in line 10 should read --aperture 454--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heesbeen (US 9,745,746 B2) in view of Heard (US 7,726,635 B2).
	With respect to Claim 1, Heesbeen (Figs. 1-5; amended Fig. 1 on Page 4) discloses a suspension ceiling support clip (30; Fig. 4) comprising:
a body (31);
a snap-fit connector (33, 34; Col. 6, lines 3-10) disposed on the body (31) and configured to receive a first beam (10) of a suspension ceiling that extends in a first direction; and
two coupling legs (36) extending from the body (31) and configured to receive a second beam (20) of the suspension ceiling that extends in a second direction, wherein the first direction 

    PNG
    media_image1.png
    748
    898
    media_image1.png
    Greyscale

Heesbeen fails to disclose that the support clip comprises a locking member.
However, Heard (Figs. 1A-3; amended Figs. 1A, 1B, 3 on Page 6) teaches a support clip (8) comprising a body (20), a snap-fit connector (10) disposed on the body (20) and configured to receive a first beam (27) that extends in a first direction (vertical), wherein the snap-fit connector (10) has a mating relationship with the exterior edge of an outwardly protruding vertical spine (27a) of the first beam (27) (see Col. 3, lines 54-58), and a locking member (14a) disposed on the body (20) and configured to receive a second beam (24) that extends in a second direction (horizontal) that is perpendicular to the first direction. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the suspension ceiling support clip of Heesbeen for the support clip of Heard as a simple substitution of one well known support clip 
With respect to Claim 2, Heesbeen in view of Heard discloses the limitations set forth in Claim 1 and Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches that the snap-fit connector (10) includes:
a receptacle (10a) having a width, and
a restricted opening (10b) providing access to the receptacle (10a), wherein the restricted opening (10b) has a width that is smaller than the width of the receptacle (10a).
With respect to Claim 3, Heesbeen in view of Heard discloses the limitations set forth in Claim 2 and Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches that the receptacle (10a) includes a first groove (x, right side of the receptacle 10a as shown in amended Fig. 1A) and an opposing second groove (y, left side of the receptacle 10a as shown in the amended Fig. 1A) facing the first groove (x), and
wherein the width of the receptacle (10a) extends from an inner surface of the first groove (x) to an inner surface of the second groove (y).
With respect to Claim 4, Heesbeen in view of Heard discloses the limitations set forth in Claim 1 and Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches that the body (20) includes a support surface (s) and the locking member (14a) includes a locking tab (14x) that extends over the support surface (s), and
wherein the locking tab (14x, when folded) and the support surface (s) form an aperture therebetween.
With respect to Claim 6, Heesbeen in view of Heard discloses the limitations set forth in Claim 4 and Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches an opposing locking tab (16x) that extends over the support surface (s), and wherein the opposing locking tab (16x, when folded) and the support surface (s) form an opposing aperture therebetween that faces the aperture of the locking member (14a). 
With respect to Claim 8, Heesbeen in view of Heard discloses the limitations set forth in Claim 1 and Heard (amended Fig. 1B on Page 6) further teaches that the body (20) includes a channel (12) having an open end (12a) and a closed end (12b).



    PNG
    media_image2.png
    508
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    846
    656
    media_image3.png
    Greyscale

Claim 9, Heesbeen in view of Heard discloses the limitations set forth in Claim 8 and Heard (amended Fig. 1B on Page 6) further teaches that the snap-fit connector (10) is disposed at the closed end  (12b) of the channel (12).
With respect to Claim 10, Heesbeen in view of Heard discloses the limitations set forth in Claim 9 and Heard (amended Fig. 1B on Page 6) further teaches that the body (20) includes a first flange (f) extending outward from a first side (12s) of the channel (12), and
wherein the locking member (14a) is disposed on the first flange (f). 
With respect to Claim 11, Heesbeen in view of Heard discloses the limitations set forth in Claim 10 and Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches that the first flange (f) provides a support surface (s), and
wherein the locking member (14a) includes a locking tab (14x) that extends over the support surface (s) and forms an aperture between the locking tab (14x, when folded) and the support surface (s).
With respect to Claim 12, Heesbeen in view of Heard discloses the limitations set forth in Claim 1 and Heard (amended Figs. 1A and 1B on Page 6) further teaches a second locking member (14b),
wherein each of the first and second locking members (14a, 14b, when folded) includes an aperture having an open end, and
wherein the open end of the aperture of each locking member (14a, 14b) faces the same direction.
With respect to Claim 13, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Heesbeen (Figs. 1-5; amended Fig. 1 on Page 4) discloses a method of connecting two beams (10, 20) of a suspension ceiling grid (see Abstract), the method comprising:
providing a first beam (10) of a suspension ceiling grid that extends in a first direction; 

connecting a second beam (20) that extends in a second direction to the first beam (10) by attaching the second beam (20) to the support clip (30);
wherein the second direction is perpendicular to the first direction.
Heesbeen fails to disclose that the method includes connecting the second beam to the support clip using a locking member.
However, Heard (Figs. 1A-3; amended Figs. 1A, 1B, 3 on Page 6) teaches a support clip (8) comprising a body (20), a snap-fit connector (10) disposed on the body (20) and configured to receive a first beam (27) that extends in a first direction (vertical), wherein the snap-fit connector (10) has a mating relationship with the exterior edge of an outwardly protruding vertical spine (27a) of the first beam (27) (see Col. 3, lines 54-58), and a locking member (14a) disposed on the body (20) and configured to receive a second beam (24) that extends in a second direction (horizontal) that is perpendicular to the first direction. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the suspension ceiling support clip of Heesbeen for the support clip of Heard as a simple substitution of one well known support clip for another to yield the predictable result of connecting two beams in a perpendicular manner.
With respect to Claim 14, Heesbeen in view of Heard discloses the limitations set forth in Claim 13, Heesbeen (amended Fig. 1 on Page 4) further discloses that the first beam (10) is a T-beam including a first flange (13a) and an opposing second flange (13b), and
Heard (amended Figs. 1A and 1B on Page 6) further teaches that the snap-fit connector (10) includes a receptacle (10a) having a width and a restricted opening (10b) providing access to the receptacle (10a), wherein the restricted opening (10b) has a width that is smaller than the width of the receptacle (10a), and
wherein the support clip (8) is capable of being deformed so as to widen the restricted opening (10b), thereby allowing the first and second flanges (13a, 13b) of the first beam (10) of Heesbeen (amended Fig. 1 on Page 4) to move into the receptacle (10a) when attaching the support clip (8) to the first beam (10) of Heesbeen (amended Fig. 1 on Page 4).
With respect to Claim 15, Heesbeen in view of Heard discloses the limitations set forth in Claim 14 and Heard (amended Figs. 1A and 1B on Page 6) further teaches that the receptacle 
With respect to Claim 16, Heesbeen in view of Heard discloses the limitations set forth in Claim 13, Heesbeen (amended Fig. 1 on Page 4) further discloses that the second beam (20) is a T-beam and includes a first flange (20a), and
Heard (amended Figs. 1A, 1B, and 3 on Page 6) further teaches that the body (20) of the support clip (8) includes a support surface (s) and the locking member (14a) includes a locking tab (14x) that extends over the support surface (s),
wherein the locking tab (14x, when folded) and the support surface (s) form an aperture therebetween, and
wherein said aperture of the locking (14a) is capable of accommodating the first flange (20a; when inserted therein) of the second beam (20) of Heesbeen (amended Fig. 1 on Page 4) when the second beam (20) of Heesbeen (amended Fig. 1 on Page 4) is attached to the support clip (8) of Heard.
With respect to Claim 17, Heesbeen in view of Heard discloses the limitations set forth in Claim 13 and Heard (amended Figs. 1A and 1B on Page 6) further teaches that the body (20) of the clip (8) includes a channel (12) having an open end (12a) and a closed end (12b),
wherein the snap-fit connector (10) is disposed at the closed end (12b) of the channel (12), and
wherein the first beam (10) of Heesbeen (amended Fig. 1 on Page 4) is capable of fitting inside the channel (12) when the support clip (8) is attached to the first beam (10) of Heesbeen.
With respect to Claim 18, Heesbeen in view of Heard discloses the limitations set forth in Claim 17 and Heesbeen (amended Fig. 1 on Page 4) further discloses that the first beam (10) is a T-beam including a first flange (13a) and a second flange (13b),
wherein the first beam (10) is oriented such that the first and second flanges (13a, 13b) thereof are positioned at an upper end (13) of the first beam (10), and
wherein attaching the support clip (8) of Heard (amended Figs. 1A and 1B on Page 6) to 
Heesbeen in view of Heard fails to disclose that the first beam is oriented such that the first and second flanges thereof are positioned at a lower end of the first beam and that the support clip is pushed upward onto the central portion of the first beam so that the open end of the channel of the support clip faces upward.
However, Applicant is reminded that it has been held that rearrangement of parts of a prior art device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to rearrange the orientation of the support clip and the two beams of Heesbeen in view of Heard such that the first and second flanges of the first beam are positioned at a lower end of the first beam and that the support clip is pushed upward onto the central portion of the first beam so that the open end of the channel of the support clip faces upward, as such a modification involves only routine skill in the art and it appears that the invention would perform equally well in connecting two beams perpendicular to each other with the support clip.
With respect to Claim 19, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Heesbeen in view of Heard discloses a method of positioning components of a suspension ceiling grid (see Abstract of Heesbeen), the method comprising:
providing a plurality of first beams (10) of a suspension ceiling that each extend in a first direction;
connecting a second beam (20) to the plurality of first beams (10) using a method according to claim 13 as stated above.
With respect to Claim 20, Heesbeen in view of Heard discloses a suspension ceiling grid (see Abstract of Heesbeen) comprising:

a respective support clip (8) of Heard according to claim 1 as stated above attached to each of the first beams (10); and
a second beam (20) extending in a second direction and attached to each of the support clips (8) of Heard.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heesbeen (US 9,745,746 B2) in view of Heard (US 7,726,635 B2), as applied to Claims 1-4, 6, and 8-20 above, and further in view of Jones et al. (US 2006/0010812 A1).
With respect to Claim 5, Heesbeen in view of Heard discloses the limitations set forth in Claim 4 and but fails to disclose that the locking tab includes a catch extending into the aperture, and wherein the catch includes a soft edge facing an open end of the aperture and a sharp edge facing the inner end of the aperture.
However, Jones et al. (Figs. 1-9; amended Fig. 5 on Page 12) teaches a locking member including a locking tab (62) that extends over a surface (43), wherein the locking tab (62) and the surface (43) form an aperture (A) therebetween, wherein the locking tab (62) includes a catch (70) extending into the aperture (A), and wherein the catch (70) is a slope extending downwardly to the right away from the locking tab (62) forming a soft edge facing an open end (left) of the aperture (A) and a sharp edge facing the inner end (right) of the aperture (A).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the locking tab of the support clip Heesbeen in view of Heard with the catch as taught by Jones et al. for the purpose of preventing unwanted movement of a beam to be attached to the support clip.
With respect to Claim 7, Heesbeen in view of Heard discloses the limitations set forth in Claim 6 but fails to disclose that the opposing locking tab is longer than the locking tab of the locking member.
However, Jones et al. (Figs. 1-9; amended Fig. 5 on Page 11) teaches a locking tab (62) and an opposing locking tab (61), wherein the opposing locking tab (61) is longer than the locking tab.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the opposing locking tab of the support 

    PNG
    media_image4.png
    372
    635
    media_image4.png
    Greyscale


Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678